392 F.2d 219
Roscoe COOK, Appellant,v.UNITED STATES of America, Appellee.
No. 24833.
United States Court of Appeals Fifth Circuit.
April 2, 1968.

John Martzell, New Orleans, La., for appellant.
Fredrich W. Veters, Asst. U.S. Atty., New Orleans, La., for appellee.
Before GODBOLD and SIMPSON, Circuit Judges, and McRAE, District Judge.
PER CURIAM:


1
The appellant appeals from a conviction of mail theft.  18 U.S.C.A. 1708.  In a trial occurring after the date of Miranda the government introduced, over proper objection, a statement of the defendant taken under circumstances requiring a Miranda warning.  The defendant had no counsel present, the record does not show that he waived right to counsel, and the appropriate warning was not given.  Fendley v. United States, 384 F.2d 923 (5th Cir. 1967).


2
Reversed.